DISMISS and Opinion Filed December 19, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01284-CV

                   IN RE WAYNE WARSHAWSKY, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-53388-2010

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Relator Wayne Warshawsky sought mandamus relief after the trial court

dissolved a temporary restraining that kept a child in relator’s custody. We stayed

the dissolution order based on allegations that the child’s emotional state had

deteriorated under the care of his mother, real party in interest Ashley Austin. Austin

has moved to lift the stay, arguing that the temporary restraining order expired by

operation of law and that any controversy over the now-expired temporary

restraining order was moot.

      In recent cases, we have consistently held that any challenge to the dissolution

of a temporary restraining order becomes moot with the expiration of the order by

its own terms. See In re Fartook, No. 05-17-01081-CV, 2017 WL 4117178, at *1
(Tex. App.—Dallas Sept. 18, 2017, orig. proceeding) (mem. op.) (“Relator’s

complaints regarding the order dissolving the temporary restraining order are moot

because the temporary restraining order would have automatically dissolved before

relator filed this original proceeding.”); Wells v. May, No. 05-12-01100-CV, 2014

WL 1018135, at *2 (Tex. App.—Dallas Feb. 12, 2014, no pet.) (mem. op.) (holding

complaint concerning temporary restraining order dissolution to be moot because

“[b]y its terms, the temporary restraining order would have expired fourteen days

after it was entered”); see also Fisher v. Cooke, No. 05-21-00243-CV, 2022 WL

3584631, at *4 (Tex. App.—Dallas Aug. 22, 2022, no pet.) (mem. op.) (holding a

complaint regarding the entry of a temporary restraining order to be moot “because

a temporary restraining order must expire by its terms within fourteen days after it

is signed”).

      By its terms, the temporary restraining order here was set to be dissolved (1)

upon further order of the court or (2) when “it expires by operation of law.” The

operation of law would have brought the temporary restraining order to an end after

14 days. See TEX. R. CIV. P. 680. We did not stay the operation of rule 680, under

which the 14-day period was set to expire on Friday December 2, 2022.

      Because the temporary restraining order expired by its own terms, any

controversy over the trial court’s dissolution order is now moot.




                                        –2–
      Further, relator’s petition contains sensitive information including the full

name of a minor, in violation of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.9.

      Accordingly, we lift our stay, strike relator’s mandamus petition, and dismiss

this original proceeding.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE


221284F.P05




                                       –3–